UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 29, 2012 Date of reporting period:February 29, 2012 Updated August 1, 2011 Item 1. Reports to Stockholders. Annual Report February 29, 2012 Orinda Multi-Manager Hedged Equity Fund Class A Shares – OHEAX Class C Shares – OHECX Class I Shares – OHEIX Dear Fellow Shareholder, We are pleased to send you our annual report, and appreciate the confidence and trust you have placed with us as an investor in the Orinda Multi-Manager Hedged Equity Fund (the “Fund”). The Fund’s performance for the period of March 31, 2011 through February 29, 2012, as well as the performance for the S&P 500® Index, Russell 2000® Index and HFRX Equity Hedge Index for this same period, is shown in the table below. ORINDA MULTI-MANAGER HEDGED EQUITY FUND Since Inception Returns as of 2/29/12 3 mos. (3/31/11) PERFORMANCE AT NAV without sales charge A share 4.22% 1.72% C share 4.04% 1.00% I share 4.34% 2.00% S&P 500® TR Index 10.11% 5.08% Russell 2000® TR Index 10.35% -2.68% HFRX Equity Hedge Index 2.64% -13.57% PERFORMANCE AT MOP includes maximum sales charge A share -0.97% -3.38% C share 3.04% 0.00% Fund Expense Caps* as of 3/31/11:A share 2.95%; C share 3.70%; I share 2.64%.Actual Expense Ratio as of 3/31/11:A share 2.97% net (3.45% gross); C share 3.72% net (4.20% gross); I share 2.59% net (3.07% gross). Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-903-1313 or visiting www.orindafunds.com. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held less than 60 days. If it did, total return would be reduced. Performance data shown at MOP (Maximum Offering Price) reflects the Class A maximum sales charge of 5.00% and the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance data shown at NAV does not reflect the deduction of the sales load or CDSC. Short term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers total return would be reduced. * The Adviser has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest, taxes, interest and dividends on securities sold short and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 2.95%, 3.70% and 2.64% of average daily net assets of the Fund’s Class A, Class C and Class I shares, respectively (the “Expense Cap”). The Expense Cap will remain in effect through at least June 30, 2012, and may be terminated only by the Trust’s Board of Trustees. 2 PERFORMANCE OVERVIEW Roller coasters are funny things.They are designed to take you on a wild ride, scare the daylights out of you, and then bring you back to where you started.That seems to be an apt description for the experience of many equity investors over the past year. The Fund has been designed for patient long-term investors who value the characteristics a multi-manager long/short equity allocation provides as a core holding within an investment portfolio.We have set out what we believe are realistic long-term goals and objectives, including: to generate equity-like returns with reduced volatility, to provide our clients a fund that has the flexibility to provide downside protection in challenging market environments, and to providethe long-term growth potential that exposure to stock market investing offers.Given the turmoil and sharp reversals, both up and down, that have occurred since the Fund was launched March 31, 2011, we are satisfied with the Fund’s success in preserving capital, dampening volatility, and demonstrating its value in this challenging environment.It reinforces the utility of long/short equity investing, as well as the benefits of diversifying via a multi-manager construct. We believe the Fund is a prudent means to gain equity exposure as a part of an investor’s overall stock market allocation. One of our critical concerns with reference to our Fund’s performance is whether the risk-adjusted and ‘exposure-adjusted’ performance has been within the parameters of our expectations, and whether we have metour fellow shareholders’ expectations for an investment with this profile.While acknowledging the Fund’s short life, we are pleased to report that the Fund has met our expectations. Since its inception on March 31, 2011 through the end of the fiscal period on February 29, 2012, the Fund, as represented by its Class A shares, returned 1.72% (without the impact of sales charges), vs. the S&P 500®Index which increased 5.08%, the Russell 2000® Index which returned -2.68%, and the HFRX Equity Hedge Index which returned -13.57%.It is important to understand that the Fund is not managed to a benchmark, however, we monitor its comparative performance to these, as well as other measures, both on a relative as well as risk-adjusted basis. As of February 29th, 2012, the Fund’s beta to the S&P 500® Index was approximately 0.51, with 82.5% gross long, 33.1% gross short, for a 49.4% net long invested posture. The composition of the portfolio remains well diversified across industry sectors, as well as by holdings; the top 10 long positions comprised 12% of the Fund, and the top ten short holdings were 8%. On an attribution basis, the Fund received positive contributions from both its long and short holdings.Long positions gained over 6% (all numbers are gross of fees), and contributed 4.15% to Fund performance.The Consumer Discretionary and Industrials sectors were the most significant contributors.The energy sector also was a source of profit, though long exposure in the sector was generally quite modest.Information technology was the only sector that detracted from performance.Short positions gained almost 11%, and contributed 1.32% to the Fund’s overall return.Short positions in energy and information technology were solid contributors, while health care and financial sector shorts generated small losses. 3 For most of 2011, the debate over which economic scenario would dominate played out dramatically, in a highly unusual manner. Two of the best performing asset classes in 2011 turned out to be U.S. government long bonds (a classic deflation hedge) up over 25%, and gold (a classic inflation hedge), up almost 10%. As one of our sub-advisers commented, “The only logic that we could think of to support that outcome is that while investors were clearly fearful over the past year, they were not entirely sure just what they were afraid of.”That fear led to significant short-term volatility.Thus, while performance is of course important and interesting, we believe how that performance has been generated is also significant. Source: Orinda Asset Management Net exposure of the Fund since inception ranged from approximately 10% net long to 57% net long, highlighting the prudent positioning of the sub-advisers given the cross-currents in the market.While our sub-advisers remain cautious, especially given the tail-risks of various macro outcomes, each believes it’s an environment where there will be winners and losers to choose from in a world with tepid growth. PORTFOLIO CHARACTERISTICS as of 2/29/12 EXPOSURE as of 2/29/12 Number of Long holdings* Long % Number of Short holdings* Short % Top 10 Long holdings (% of net assets) % Gross** % Top 10 Short holdings (% of net assets) % Net % * Does not include Futures and Options positions. ** Gross exposure is calculated by adding the percentage of the Fund’s capital investedin long holdings to the percentage of the Fund’s capital in short positions. 4 SECTOR EXPOSURE as of 2/29/12 Fund holdings and/or sector allocations are subject to change and are not recommendations to buy or sell any security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. * ETFs and Options is not a GICS sector. Identifying, evaluating, engaging, and monitoring experienced hedged equity managers, and constructing a diversified multi-manager hedged equity portfolio is a challenging, process driven business.We believe we have created a differentiated offering in the mutual fund world – an institutional-caliber fund, utilizing skilled hedge fund professionals who are managing assets on behalf of the Fund as sub-advisers.It is well diversified on a number of different levels, including the factors that drive each sub-advisers individual performance.Each sub-adviser brings different return and risk attributes, which is part of the strength in constructing a well-diversified multi-manager hedged equity fund. Staying ahead of the curve and delivering solutions to meet investors’ needs is paramount in today’s market climate where fear and lack of confidence are pushing people to hold cash. Having attended numerous investor meetings over the last number of months, several strong themes have emerged:first, equity volatility and headline news have added to omnipresent investor fear. There is less confidence that, long term, investors are going to garner satisfactory returns by being exposed strictly to equity beta.Secondly, government bond yields are so low that they probably represent a greater risk rather than a ‘hedge’ in portfolios. They may no longer have a diversification benefit.The fact that investors have reverted to holding cash has given them some comfort, but the real challenge is how to evolve to the changing environment.One conclusion is that investors are going to have to explore other ways of investing, and our approach of providing thoughtfully constructed offerings that provide the potential for effective portfolio diversification will be a benefit to patient, long-term investors. This leads us to the potentially dominant investment theme going forward.In hindsight, deflation and the ‘Great Recession’ were the prevalent stories in 2007 and 2008.Reflation was the story for 2009 and 2010.Since the inception of the Fund, the U.S. 5 stock market has appreciated slightly, while European markets have fallen.Perhaps a wide “consolidation” could be the major theme, based on the following rationale: after recovering since 2009, corporate profits will probably have to adjust to a trajectory that is consistent with underlying economic growth.Two sets of differing forces will be at play. Minimal wage growth, respectable productivity, and corporate outsourcing may support profit growth.But these factors could be offset by modest economic growth, tepid job creation, already elevated margins, and a slowing of the dollar’s depreciation, all of which could dampen earnings growth. Thus, it is probably reasonable to expect profits to grow at a speed similar to nominal Gross Domestic Product (i.e., low-mid single digits).Thus, assessing the markets assumptions for the equilibrium multiple for stocks in this type of environment will be critical, and should provide opportunities for our managers to add value on both the long and short side of their portfolios. We believe that global macroeconomic considerations will lead to periods of heightened market volatility during the coming year, and beyond, with phases of both strong and weak equity market returns.We have confidence that our stable of experienced and committed hedged equity managers have the skills to generate competitive long term equity-like returns, with the ability to capture these returns with fewer and shallower ‘bumps’ along the way. We thank you for your investment in the Fund, and for the trust you have placed in Orinda Asset Management. Larry Epstein Chief Investment Officer Orinda Asset Management, LLC. The information provided herein represents the opinions of Orinda Asset Management, and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. This report is intended for shareholders of the Fund and may not be used as sales literature unless preceded or accompanied by a current prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund can make short sales of securities, which involves the risk that losses in securities may exceed the original amount invested. The Fund may use leverage which may exaggerate the effect of any increase or decrease in the value of portfolio securities or the Net Asset Value of the Fund, and money borrowed will be subject to interest costs. This Fund is new, with a limited operating history. Investments in smaller companies involve greater risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund may use certain types of investment derivatives such as futures, forwards, and swaps. Derivatives involve risks different from, and in certain cases, greater than the risks presented by 6 more traditional investments. Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. Diversification does not assure a profit or protect against a loss in a declining market. DEFINITIONS The S&P 500 Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The index includes the reinvestment of dividends. The Russell 2000 Index is an unmanaged index that measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The index includes the reinvestment of dividends. The HFRX Equity Hedge Index is part of a series benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITS compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. This methodology includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations. More specifically, the HFRX Methodology defines certain qualitative characteristics, such as: whether the fund is open to transparent fund investment and the satisfaction of the index manager’s due diligence requirements. Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies. Constituents of HFRX Indices are selected and weighted by the complex and robust process described above. The model output constitutes a sub-set of strategies which are representative of a larger universe of hedge fund strategies, geographic constituencies or groupings of funds maintaining certain specific characteristics. In order to be considered for inclusion in the HFRX Indices, a hedge fund must be currently open to new transparent investment, maintain a minimum asset size (typically $50 Million) and meet the duration requirement (generally, a 24 month track record). These criteria may vary slightly by index. One cannot invest directly in an index. Standard Deviation is a measure of daily volatility of returns. Higher standard deviation implies higher volatility. Beta is a measure of the volatility of a fund relative to the overall market. Orinda Asset Management is the adviser to the Orinda Multi-Manager Hedged Equity Fund which is distributed by Quasar Distributors, LLC. 7 Comparison of the change in value of a $10,000 investment in the Orinda Multi-Manager Hedged Equity Fund – Class A, Russell 2000® TR Index, HFRX Equity Hedge Index and the S&P 500® TR Index Since Inception Total Return Periods ended February 29, 2012: (3/31/11) Orinda Multi-Manager Hedged Equity Fund – Class A (No Load) 1.72% Orinda Multi-Manager Hedged Equity Fund – Class A (Load) -3.38% Russell 2000® TR Index -2.68% HFRX Equity Hedge Index -13.57% S&P 500® TR Index 5.08% Total Annual Fund Operating Expenses:2.95% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-903-1313. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on March 31, 2011, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. The HFRX Equity Hedge Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. The S&P 500 Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 8 Comparison of the change in value of a $10,000 investment in the Orinda Multi-Manager Hedged Equity Fund – Class C, Russell 2000® TR Index, HFRX Equity Hedge Index and the S&P 500® TR Index Since Inception Total Return Periods ended February 29, 2012: (3/31/11) Orinda Multi-Manager Hedged Equity Fund – Class C (No Load) 1.00% Orinda Multi-Manager Hedged Equity Fund – Class C (Load) 0.00% Russell 2000® TR Index -2.68% HFRX Equity Hedge Index -13.57% S&P 500® TR Index 5.08% Total Annual Fund Operating Expenses:3.70% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-903-1313. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on March 31, 2011, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. The HFRX Equity Hedge Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. The S&P 500 Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 9 Comparison of the change in value of a $500,000 investment in the Orinda Multi-Manager Hedged Equity Fund – Class I, Russell 2000® TR Index, HFRX Equity Hedge Index and the S&P 500® TR Index Since Inception Total Return Periods ended February 29, 2012: (3/31/11) Orinda Multi-Manager Hedged Equity Fund – Class I (No Load) 2.00% Russell 2000® TR Index -2.68% HFRX Equity Hedge Index -13.57% S&P 500® TR Index 5.08% Total Annual Fund Operating Expenses:2.64% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-903-1313. This chart illustrates the performance of a hypothetical $500,000 investment made in the Fund on March 31, 2011, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. The HFRX Equity Hedge Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. The S&P 500 Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 10 SECTOR ALLOCATION OF PORTFOLIO ASSETS at February 29, 2012 (Unaudited) Percentages represent market value as a percentage of net assets. 11 SCHEDULE OF INVESTMENTS at February 29, 2012 COMMON STOCKS - 76.6% Shares Value Consumer Discretionary - 15.5% Barnes & Noble, Inc.^ $ BJ’s Restaurants, Inc.^* Black Diamond, Inc.^ Brinker International, Inc.^* Carter’s, Inc.^* Chico’s FAS, Inc.* Darden Restaurants, Inc.* DIRECTV^ Expedia, Inc. Francesca’s Holdings Corp.^* LKQ Corp.^* LodgeNet Interactive Corp.^ Monro Muffler Brake, Inc.* National CineMedia, Inc.* Penske Automotive Group* PetSmart, Inc.* Rue21, Inc.^* Scholastic Corp.* Scientific Games Corp.^* Shuffle Master, Inc.^ Shutterfly, Inc.^* Steiner Leisure Ltd.^†* Target Corp.* Teavana Holdings, Inc.^* Tempur-Pedic International, Inc.^* The Goodyear Tire & Rubber Co.^ The Home Depot, Inc. The Pep Boys-Manny, Moe & Jack* Ulta Salon Cosmetics & Fragrance, Inc.^ Under Armour, Inc.^* Xueda Education Group - ADR^†* Total Consumer Discretionary Consumer Staples - 1.0% Anheuser Busch Inbev NV - ADR†* Avon Products, Inc.* Campbell Soup Co.* CVS Caremark Corp. The Boston Beer Company, Inc.^ The accompanying notes are an integral part of these financial statements. 12 at February 29, 2012 COMMON STOCKS - 76.6% (Continued) Shares Value Consumer Staples - 1.0% (Continued) The Fresh Market, Inc.^ $ Total Consumer Staples Energy - 3.0% BP PLC - ADR†* C&J Energy Services, Inc.^* Core Laboratories NV†* Dril-Quip, Inc.^* World Fuel Services Corp.* Total Energy Financials - 9.9% Affiliated Managers Group, Inc.^* Berkshire Hathaway, Inc. - Class B^* BNC Bancorp* Broadway Financial Corp.^* Capital One Financial Corp.* Carolina Bank Holdings, Inc.^* Carrollton Bancorp^* Citigroup, Inc.* Colony Bankcorp, Inc.^* Community Financial Corp.^* ECB Bancorp, Inc.* Enterprise Financial Services Corp.* Financial Engines, Inc.^* First Bancorp* First Bancorp - Puerto Rico^†* First Defiance Financial Corp.* First Merchants Corp.* First South Bancorp, Inc.^* First United Corp.^* Firstbank Corp.* FirstService Corp.^†* FXCM, Inc.* Greenlight Capital Re Ltd.^†* Home Federal Bancorp, Inc. Hopfed Bancorp, Inc.* Hudson City Bancorp, Inc.* Intervest Bancshares Corp.^* The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF INVESTMENTS (Continued) at February 29, 2012 COMMON STOCKS - 76.6% (Continued) Shares Value Financials - 9.9% (Continued) JPMorgan Chase & Co.* $ Lincoln National Corp.* LNB Bancorp, Inc.* MainSource Financial Group, Inc.* Manulife Financial Corp.†* MetroCorp Bancshares, Inc.^* MSCI, Inc.^* Nelnet, Inc.* New Hampshire Thrift Bancshares, Inc.* North Central Bancshares, Inc.* Och-Ziff Cap Management Group* Parke Bancorp, Inc.^* Peoples Bancorp of North Carolina* Plumas Bancorp^* 77 Princeton National Bancorp, Inc.^* QCR Holdings, Inc.* Riverview Bancorp, Inc.^* Rouse Properties, Inc.^* Signature Bank^* Suffolk Bancorp^* Summit Financial Group, Inc.^* Sun Life Financial, Inc.†* SunTrust Banks, Inc.* The Hartford Financial Services Group, Inc.* The Savannah Bancorp, Inc.^* Timberland Bancorp, Inc.^* Torchmark Corp.* Virtus Investment Partners, Inc.^* VSB Bancorp, Inc.* Wilshire Bancorp, Inc.^* Total Financials Health Care - 10.2% Abbott Laboratories* Abiomed, Inc.^* Accuray, Inc.^* Affymetrix, Inc.^* Align Technology, Inc.^* AmerisourceBergen Corp.* The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF INVESTMENTS (Continued) at February 29, 2012 COMMON STOCKS - 76.6% (Continued) Shares Value Health Care - 10.2% (Continued) AstraZeneca PLC - ADR†* $ Baxter International, Inc.* Becton, Dickinson and Co.* BioMarin Pharmaceutical, Inc.^* C.R. Bard, Inc.* Cardinal Health, Inc.* Celgene Corp.^* DepoMed, Inc.^* Endo Pharmaceuticals Holdings, Inc.^* Forest Laboratories, Inc.^* Gilead Sciences, Inc.^* Hologic, Inc.^* IPC The Hospitalist Co.^* Johnson & Johnson* Ligand Pharmaceuticals, Inc.^* Masimo Corp.^* McKesson Corp.* Merck & Co., Inc.* Myrexis, Inc.^* Novartis AG - ADR†* Omnicell, Inc.^* Optimer Pharmaceuticals, Inc.^* PDL BioPharma, Inc.* PSS World Medical, Inc.^* ResMed, Inc.^* UnitedHealth Group, Inc.* VCA Antech, Inc.^* Zogenix, Inc.^* Total Health Care Industrials - 12.1% Air Transport Services Group, Inc.^* American Reprographics Co.^* Atlas Air Worldwide Holdings, Inc.^* Blount International, Inc.^ Brady Corp.* Ceradyne, Inc.^* CSX Corp.* Equifax, Inc.* The accompanying notes are an integral part of these financial statements. 15 SCHEDULE OF INVESTMENTS (Continued) at February 29, 2012 COMMON STOCKS - 76.6% (Continued) Shares Value Industrials - 12.1% (Continued) ESCO Technologies, Inc. $ Graco, Inc.* HEICO Corp.* Hurco Companies, Inc.^* Huron Consulting Group, Inc.^* IHS, Inc.^* II-VI, Inc.^* Kelly Services, Inc.* Landstar System, Inc.* MasTec, Inc.^* Portfolio Recovery Associates, Inc.^* Raytheon Co.* Resources Connection, Inc.* Snap-On, Inc. Stericycle, Inc.^* The Middleby Corp.^* TransDigm Group, Inc.^* Twin Disc, Inc.^ Verisk Analytics, Inc.^ Waste Connections, Inc.* Total Industrials Information Technology - 21.8% Accenture PLC†* Activision Blizzard, Inc.* Alliance Data Systems Corp.^* Amdocs Ltd.^†* ANSYS, Inc.^* Apple, Inc.^* Arris Group, Inc.^* Bottomline Technologies, Inc.^* Brightpoint, Inc.^* Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc.^* CA, Inc.* Cardtronics, Inc.^* Cisco Systems, Inc.* Computer Sciences Corp.* Concur Technologies, Inc.^* The accompanying notes are an integral part of these financial statements. 16 SCHEDULE OF INVESTMENTS (Continued) at February 29, 2012 COMMON STOCKS - 76.6% (Continued) Shares Value Information Technology - 21.8% (Continued) DST Systems, Inc.* $ FARO Technologies, Inc.^* Fusion-io, Inc.^ Global Payments, Inc.* Hittite Microwave Corp.^* Informatica Corp.^ Integrated Device Technology, Inc.^* InterDigital, Inc.* International Business Machines Corp.* International Rectifier Corp.^* IPG Photonics Corp.^* KVH Industries, Inc.^* Liquidity Services, Inc.^* Microsoft Corp.* Monster Worldwide, Inc.^* Nanometrics, Inc.^* National Instruments Corp.* Newport Corp.^* NIC, Inc.* Oracle Corp.* Plantronics, Inc.* Polycom, Inc.^* Qlogic Corp.^* RealPage, Inc.^* Rovi Corp.^* ServiceSource International, Inc.^* Solera Holdings, Inc.* Sourcefire, Inc.^* STR Holdings, Inc.^* The Ultimate Software Group, Inc.^* VeriFone Systems, Inc.^* Virtusa Corp.^* VistaPrint NV^†* Wayside Technology Group, Inc.* Western Union Co.* Total Information Technology Materials - 1.8% Companhia Siderurgica Nacional SA - ADR†* The accompanying notes are an integral part of these financial statements. 17 SCHEDULE OF INVESTMENTS (Continued) at February 29, 2012 COMMON STOCKS - 76.6% (Continued) Shares Value Materials - 1.8% (Continued) Gold Resource Corp.* $ Goldcorp, Inc.†* New Gold, Inc.^†* Royal Gold, Inc.* Rubicon Minerals Corp.^†* Universal Stainless & Alloy^* Yamana Gold, Inc.†* Total Materials Telecommunication Services - 0.6% Abovenet, Inc.^* Utilities - 0.7% Consolidated Water Co., Ltd.†* Genie Energy Ltd.^* ITC Holdings Corp.* Total Utilities TOTAL COMMON STOCKS (Cost $97,771,008) EXCHANGE-TRADED FUNDS - 6.6% First Trust Morningstar Dividend Leaders Index Fund Guggenheim S&P 500 Pure Growth ETF iShares DJ Select Dividend Index Fund iShares iBoxx $ High Yield Corporate Bond Fund^ iShares S&P 500 Growth Index Fund iShares S&P GSCI Commodity-Indexed Trust^ PowerShares DB Commodity Index Tracking Fund^ PowerShares DB G10 Currency Harvest Fund^ PowerShares Fundamental High Yield Corporate Bond Portfolio PowerShares S&P 500 Low Volatility Portfolio Russell 1000 Low Volatility ETF SPDR Barclays Capital High Yield Bond ETF* SPDR Dow Jones Industrial Average ETF Trust^* Vanguard High Dividend Yield ETF Vanguard U.S. Total Stock Market Shares Index ETF WisdomTree Dividend ex-Financials Fund WisdomTree LargeCap Dividend Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $8,567,202) The accompanying notes are an integral part of these financial statements. 18 SCHEDULE OF INVESTMENTS (Continued) at February 29, 2012 EXCHANGE-TRADED NOTES - 0.4% Shares Value iPath Optimized Currency Carry ETN^† $ TOTAL EXCHANGE-TRADED NOTES (Cost $524,317) RIGHTS - 0.0% Rouse Properties, Inc.* 0 TOTAL RIGHTS (Cost $0) 0 PURCHASED OPTIONS - 0.5% Contracts Call Options - 0.4% American Eagle Outfitters, Inc. Expiration January 2013, Exercise Price: $14.50 DIRECTV Expiration January 2013, Exercise Price: $28.00 Monster Worldwide, Inc. Expiration January 2013, Exercise Price: $15.00 26 Expiration January 2013, Exercise Price: $17.50 20 Expiration January 2013, Exercise Price: $20.00 26 Expiration January 2013, Exercise Price: $25.00 39 98 Office Depot, Inc. Expiration April 2012, Exercise Price: $3.50 VeriFone Systems, Inc. Expiration January 2013, Exercise Price: $55.00 13 Expiration January 2013, Exercise Price: $60.00 16 Walgreen Co. Expiration March 2012, Exercise Price: $37.00 Total Call Options Put Options - 0.1% Amyris, Inc. Expiration March 2012, Exercise Price: $10.00 Angie’s List, Inc. Expiration August 2012, Exercise Price: $25.00 6 Hittite Microwave Corp. Expiration March 2012, Exercise Price: $50.00 43 Pandora Media, Inc. Expiration March 2012, Exercise Price: $13.00 5 Expiration March 2012, Exercise Price: $14.00 5 Walgreen Co. Expiration April 2012, Exercise Price: $32.00 The accompanying notes are an integral part of these financial statements. 19 SCHEDULE OF INVESTMENTS (Continued) at February 29, 2012 PURCHASED OPTIONS - 0.5% (Continued) Contracts Value Put Options - 0.1% (Continued) Wright Medical Group, Inc. Expiration March 2012, Exercise Price: $15.00 $ Expiration March 2012, Exercise Price: $17.50 Expiration March 2012, Exercise Price: $20.00 16 Total Put Options TOTAL PURCHASED OPTIONS (Cost $728,186) SHORT-TERM INVESTMENTS - 25.6% Shares MONEY MARKET FUNDS - 25.6% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01%+ TOTAL SHORT-TERM INVESTMENTS (Cost $35,548,451) TOTAL INVESTMENTS (Cost $143,139,164) - 109.7% Liabilities in Excess of Other Assets - (9.7)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt ^ Non-income producing. + The rate shown represents the fund’s 7-day yield as of February 29, 2012. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 SCHEDULE OF SECURITIES SOLD SHORT at February 29, 2012 COMMON STOCKS - 33.2% Shares Value Consumer Discretionary - 4.8% Bob Evans Farms, Inc. $ Brinker International, Inc. Ctrip.com International, Ltd. - ADR† Dillards, Inc. Fred’s, Inc. Gaylord Entertainment Co. Hibbett Sports, Inc. Kona Grill, Inc. Morgans Hotel Group Nutrisystem, Inc. Priceline.com, Inc. PVH Corp. Regal Entertainment Group Saks, Inc. Shutterfly, Inc. Tesla Motors, Inc. True Religion Apparel, Inc. Whirlpool Corp. Total Consumer Discretionary Consumer Staples - 1.3% Green Mountain Coffee Roasters, Inc. J & J Snack Foods Corp. Medifast, Inc. Post Holdings, Inc. Spectrum Brands Holdings, Inc. Sysco Corp. United Natural Foods, Inc. Usana Health Sciences, Inc. Total Consumer Staples Energy - 2.1% Amyris, Inc. Houston American Energy Corp. Noble Corp.† North American Energy Partners, Inc.† Northern Oil and Gas, Inc. Solazyme, Inc. Total Energy The accompanying notes are an integral part of these financial statements. 21 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at February 29, 2012 COMMON STOCKS - 33.2% (Continued) Shares Value Financials - 1.9% Capital City Bank Group, Inc. $ Coresite Realty Corp. GAMCO Investors, Inc. M&T Bank Corp. Newstar Financial, Inc. Protective Life Corp. SCBT Financial Corp. TriCo Bancshares Total Financials Health Care - 8.9% Abaxis, Inc. Acorda Therapeutics, Inc. Aveo Pharmaceuticals, Inc. BioCryst Pharmaceuticals, Inc. Cerner Corp. Chemed Corp. China Kanghui Holdings, Inc. - ADR† Community Health Systems, Inc. DexCom, Inc. Gentiva Health Services, Inc. Heartware International, Inc. Incyte Corp. Insulet Corp. Lincare Holdings, Inc. MAKO Surgical Corp. Masimo Corp. Mindray Medical International Ltd. - ADR† Omnicell, Inc. Onyx Pharmaceuticals, Inc. OPKO Health, Inc. Questcor Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. Sirona Dental Systems, Inc. Spectrum Pharmaceuticals, Inc. United Therapeutics Corp. Valeant Pharmaceuticals International, Inc.† Vascular Solutions, Inc. Vertex Pharmaceuticals, Inc. The accompanying notes are an integral part of these financial statements. 22 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at February 29, 2012 COMMON STOCKS - 33.2% (Continued) Shares Value Health Care - 8.9% (Continued) Volcano Corp. $ Wright Medical Group, Inc. Total Health Care Industrials - 1.9% Aerovironment, Inc. American Science & Engineering, Inc. AMETEK, Inc. Asta Funding, Inc. Healthcare Services Group, Inc. Meritor, Inc. Quality Distribution, Inc. Rand Logistics, Inc. Ritchie Bros. Auctioneers, Inc.† Tennant Co. Total Industrials Information Technology - 11.8% Accelrys, Inc. Acme Packet, Inc. Advanced Micro Devices, Inc. Aixtron SE - ADR† Ancestry.com, Inc. Arm Holdings PLC - ADR† Aruba Networks, Inc. Asure Software, Inc. AudioCodes Ltd.† Calix, Inc. Carbonite, Inc. Cavium, Inc. Ciena Corp. Cognex Corp. Concur Technologies, Inc. Constant Contact, Inc. Cymer, Inc. DragonWave, Inc.† DTS, Inc. EZChip Semiconductor Ltd.† First Solar, Inc. The accompanying notes are an integral part of these financial statements. 23 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at February 29, 2012 COMMON STOCKS - 33.2% (Continued) Shares Value Information Technology - 11.8% (Continued) Informatica Corp. $ j2 Global, Inc. Kit Digital, Inc. Lexmark International, Inc. Mitek Systems, Inc. NVE Corp. OmniVision Technologies, Inc. Open Text Corp.† OpenTable, Inc. Power Integrations, Inc. Riverbed Technology, Inc. Saba Software, Inc. Salesforce.com, Inc. SciQuest, Inc. Silicon Motion Technology Corp. - ADR† Solarwinds, Inc. SouFun Holdings Ltd. - ADR† Spreadtrum Communications, Inc. - ADR† Stratasys, Inc. Ubiquiti Networks, Inc. Ultratech, Inc. Universal Display Corp. VanceInfo Technologies, Inc. - ADR† Veeco Instruments, Inc. Viasat, Inc. VistaPrint NV Volterra Semiconductor Corp. Youku.com, Inc. - ADR† Total Information Technology Materials - 0.2% Avalon Rare Metals, Inc.† Martin Marietta Materials, Inc. Total Materials Telecommunication Services - 0.2% Cogent Communications Group, Inc. Level 3 Communications, Inc. Total Telecommunication Services The accompanying notes are an integral part of these financial statements. 24 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at February 29, 2012 COMMON STOCKS - 33.2% (Continued) Shares Value Utilities - 0.1% UIL Holdings Corp. $ TOTAL COMMON STOCKS (Proceeds $45,138,418) EXCHANGE-TRADED FUNDS - 1.9% iShares Barclays 20+ Year Treasury Bond Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund ProShares UltraShort 20+ Year Treasury TOTAL EXCHANGE-TRADED FUNDS (Proceeds $2,657,263) TOTAL SECURITIES SOLD SHORT (Proceeds $47,795,681) - 35.1% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 25 SCHEDULE OF OPEN FUTURES CONTRACTS at February 29, 2012 Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) S&P 500 E-mini Futures 40 Mar-12 As of February 29, 2012, initial margin deposits of $160,000 have been pledged in connection with the open futures contracts. The accompanying notes are an integral part of these financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES at February 29, 2012 ASSETS: Investments, at value (cost of $143,139,164) $ Deposits at brokers Receivables: Securities sold Fund shares sold Dividends and interest Variation margin Prepaid expenses Total assets LIABILITIES: Securities sold short (proceeds $47,795,681) Payables: Due to custodian Securities purchased Fund shares redeemed Dividends on short positions Advisory fee Administration fee Distribution fees Service fees Custody fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities NET ASSETS $ Net assets consist of: Paid in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation (depreciation) on: Investments Options Securities sold short ) Futures contracts Net assets $ The accompanying notes are an integral part of these financial statements. 27 STATEMENT OF ASSETS AND LIABILITIES (Continued) at February 29, 2012 Class A: Net assets applicable to outstanding Class A shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value and redemption price per share $ Maximum offering price per share (net asset value divided by 95.00%) $ Class C: Net assets applicable to outstanding Class C shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share* $ Class I: Net assets applicable to outstanding Class I shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share $ * Redemption price per share is equal to net asset value less any applicable sales charges. The accompanying notes are an integral part of these financial statements. 28 STATEMENT OF OPERATIONS For the Period Ended February 29, 2012* INVESTMENT INCOME: Dividends (net of foreign taxes withheld of $2,275) $ Interest Total investment income EXPENSES: Investment advisory fees (Note 5) Administration fees (Note 5) Distribution fees (Note 6) Distribution fees - Class A Distribution fees - Class C Service fees (Note 7) Service fees - Class A Service fees - Class C Service fees - Class I Transfer agent fees and expenses Federal and state registration fees Audit fees Compliance expense Legal fees Reports to shareholders Trustees’ fees and expenses Custody fees Other Total expenses before dividends and interest on short positions Dividend expense on short positions Broker interest expense on short positions Total expenses before reimbursement from advisor Expense waiver from advisor (Note 5) ) Net expenses NET INVESTMENT LOSS $ ) * The Fund commenced operations on March 31, 2011. The accompanying notes are an integral part of these financial statements. 29 STATEMENT OF OPERATIONS (Continued) For the Period Ended February 29, 2012* Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments $ ) Options Securities sold short ) Written options contracts Futures contracts Long-term capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) on: Investments Options Securities sold short ) Futures contracts Net realized and unrealized gain (loss) on investments Net increase in net assets resulting from operations $ * The Fund commenced operations on March 31, 2011. The accompanying notes are an integral part of these financial statements. 30 STATEMENT OF CHANGES IN NET ASSETS Period Ended February 29, 2012* OPERATIONS: Net investment loss $ ) Net realized loss on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Class A shares Class C shares Class I shares Cost of shares redeemed Class A shares ) Class C shares ) Class I shares ) Redemption fees retained Class A shares Class C shares 72 Class I shares Net increase in net assets from capital share transactions Total increase in net assets NET ASSETS: Beginning of period — End of period $ Undistributed net investment income $ CHANGES IN SHARES OUTSTANDING: Shares sold Class A shares Class C shares Class I shares Shares redeemed Class A shares ) Class C shares ) Class I shares ) Net increase in shares outstanding * The Fund commenced operations on March 31, 2011. The accompanying notes are an integral part of these financial statements. 31 STATEMENT OF CASH FLOWS For the Period Ended February 29, 2012* Increase (decrease) in cash – Cash flows from operating activities: Net increase in net assets from operations $ Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Purchase of short term investments, net ) Increase in deposits at broker ) Increase in dividends and interest receivable ) Increase in receivable for securities sold ) Increase in prepaid expenses and other assets ) Increase in variation margin receivable ) Increase in proceeds on securities sold short Increase in due to custodian Increase in payable for securities purchased Increase in payable for dividends on short positions Increase in accrued management fees Increase in accrued administration fees Increase in distribution and service fees Increase in custody fees Increase in transfer agent expenses Increase in other accrued expenses Unrealized appreciation on securities ) Net realized loss on investments Net cash used in operating activities ) Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed ) Net cash provided by financing activities Net increase in cash — Cash: Beginning balance — Ending balance $ — Supplemental information: Cash paid for interest $ * The Fund commenced operations on March 31, 2011. The accompanying notes are an integral part of these financial statements. 32 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Class A March 31, 2011 through February 29, 2012* Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value – End of Period $ Total Return %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Waivers %^ After Waivers %^ Ratio of interest expense and dividends on short positions to average net assets %^ Ratio of operating expenses excluding interest expense and dividend payments on short positions to average net assets: Before Waivers %^ After Waivers %^ Ratio of net investment income (loss) to average net assets: Before Waivers )%^ After Waivers )%^ Portfolio turnover rate 87 %+ * Commencement of operations for Class A shares was March 31, 2011. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 33 FINANCIAL HIGHLIGHTS (Continued) For a capital share outstanding throughout the period Class C March 31, 2011 through February 29, 2012* Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value – End of Period $ Total Return %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Waivers %^ After Waivers %^ Ratio of interest expense and dividends on short positions to average net assets %^ Ratio of operating expenses excluding interest expenses and dividend payments on short positions to average net assets: Before Waivers %^ After Waivers %^ Ratio of net investment income (loss) to average net assets: Before Waivers )%^ After Waivers )%^ Portfolio turnover rate 87 %+ * Commencement of operations for Class C shares was March 31, 2011. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 34 FINANCIAL HIGHLIGHTS (Continued) For a capital share outstanding throughout the period Class I March 31, 2011 through February 29, 2012* Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value – End of Period $ Total Return %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Waivers %^ After Waivers %^ Ratio of interest expense and dividends on short positions to average net assets %^ Ratio of operating expenses excluding interest expenses and dividend payments on short positions to average net assets: Before Waivers %^ After Waivers %^ Ratio of net investment income (loss) to average net assets: Before Waivers )%^ After Waivers )%^ Portfolio turnover rate 87 %+ * Commencement of operations for Class I shares was March 31, 2011. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 35 NOTES TO FINANCIAL STATEMENTS February 29, 2012 NOTE 1 – ORGANIZATION The Orinda Multi-Manager Hedged Equity Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (“1940 Act”), as amended, as an open-end management investment company.The investment objective of the Fund is long-term capital appreciation, and in pursuing its objective, the Fund looks to emphasize risk-adjusted returns and reduced volatility compared to traditional broad-based equity market indices.The Fund commenced operations on March 31, 2011.The Fund offers Class A, Class C and Class I shares.Each class of shares differs principally in its respective shareholder servicing expenses, distribution expenses and sales charges, if any.Each class of shares has identical rights to earnings, assets and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2012 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 36 NOTES TO FINANCIAL STATEMENTS (Continued) February 29, 2012 The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund shares based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees. Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. E. Redemption Fees:The Fund charges a 1% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital. F. Options Transactions:The Fund may utilize options for hedging purposes as well as direct investment.Some options strategies, including buying puts, tend to hedge the Fund’s investments against price fluctuations.Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure.Options contracts may be combined with each other in order to adjust the risk and return characteristics of the Fund’s overall strategy in a manner deemed appropriate to the Advisor and consistent with the Fund’s investment objective and policies.When a call or put option is written, an amount equal to the premium received is recorded as a liability.The liability is marked-to-market daily to reflect the current fair value of the option written.When an option written expires, a gain is realized in the amount of the premium originally received.If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction.If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received.If a written option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. 37 NOTES TO FINANCIAL STATEMENTS (Continued) February 29, 2012 With options, there is minimal counterparty credit risk to the Fund since the options are covered or secured, which means that the Fund will own the underlying security or, to the extent it does not hold such a portfolio, will maintain a segregated account with the Fund’s custodian consisting of high quality liquid debt obligations equal to the market value of the option, marked to market daily. Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract. If an option purchased expires, a loss is realized in the amount of the cost of the option contract. If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option. If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid. If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. G. Futures Contracts and Options on Futures Contracts:The Fund is subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing its investment objectives.The Fund uses futures contracts and options on such futures contracts, to gain exposure to, or hedge against changes in the value of equities, interest rates or foreign currencies.A futures contract represents a commitment for the future purchase or sale of an asset at a specified price on a specified date.Upon entering into such contracts, the Fund is required to deposit with the broker, either in cash or securities, an initial margin deposit in an amount equal to a certain percentage of the contract amount.Subsequent payments (variation margin) are made or received by the Fund each day, depending on the daily fluctuations in the value of the contract, and are recorded for financial statement purposes as unrealized gains or losses by the Fund.Upon entering into such contracts, the Fund bears the risk of interest or exchange rates or securities prices moving unexpectedly, in which case, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss.With futures, there is minimal counterparty credit risk to the Fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default.The use of futures contracts, and options on futures contracts, involves the risk of imperfect correlation in movements in the price of futures contracts and options thereon, interest rates and the underlying hedged assets. H. Leverage and Short Sales:The Fund may use leverage in connection with its investment activities and may effect short sales of securities.Leverage can increase the investment returns of the Fund if the securities purchased increase in value in an amount exceeding the cost of the borrowing.However, if the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by the Fund of a security which it does not own 38 NOTES TO FINANCIAL STATEMENTS (Continued) February 29, 2012 in anticipation of purchasing the same security in the future at a lower price to close the short position. A short sale will be successful if the price of the shorted security decreases. However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss. The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction. Therefore, short sales may be subject to greater risks than investments in long positions. With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security. The Fund would also incur increased transaction costs associated with selling securities short. In addition, if the Fund sells securities short, it must maintain a segregated account with its custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Fund’s broker (not including the proceeds from the short sales). The Fund may be required to add to the segregated account as the market price of a shorted security increases. As a result of maintaining and adding to its segregated account, the Fund may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing its overall managed assets available for trading purposes. I. Mutual Fund and ETF Trading Risk:The Fund may invest in other mutual funds that are either open-end or closed-end investment companies as well as ETFs.ETFs are investment companies that are bought and sold on a national securities exchange.Unlike mutual funds, ETFs do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of the underlying portfolios.Additionally, because ETFs trade like stocks on exchanges, they are subject to trading and commission costs unlike mutual funds.Also, both mutual funds and ETFs have management fees that are part of their costs, and the Fund will indirectly bear its proportionate share of the costs. J. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the period ended February 29, 2012, the Fund decreased paid-in capital by $1,114,479, decreased undistributed net investment loss by $1,449,296 and increased accumulated net realized loss by $334,817.The permanent differences primarily relate to net operating loss adjustments with differing book and tax methods for accounting. 39 NOTES TO FINANCIAL STATEMENTS (Continued) February 29, 2012 K. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. L. New Accounting Pronouncement:In May 2011, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements” in GAAP and the International Financial Reporting Standards (“IFRSs”).ASU No. 2011-04 amends FASB ASC Topic 820, Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRSs.ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years.Management is currently evaluating the impact of these amendments and does not believe they will have a material impact on the Fund’s financial statements.In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities.The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.The guidance requires retrospective application for all comparative periods presented.The Fund is currently evaluating the impact ASU 2011-11 will have on the financial statement disclosures. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. 40 NOTES TO FINANCIAL STATEMENTS (Continued) February 29, 2012 Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:Equity securities, including common stocks, preferred stocks, foreign issued common stocks, exchange traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Investment Companies:Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Fund and will be classified in level 1 of the fair value hierarchy. Exchange-Traded Notes:Investments in exchange traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments:Listed derivatives, including options, rights, warrants and futures, that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy.Credit default swaps are valued daily based upon quotations from market makers and are typically categorized in level 2 of the fair value hierarchy.Foreign currency forward contracts are valued at the current day’s interpolated foreign exchange rate, as calculated using the current day’s exchange rate, and the 30-, 60-, 90-, 180-, and 360-day forward rates provided by an independent pricing service. Short-Term Debt Securities:Short-term debt securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. 41 NOTES TO FINANCIAL STATEMENTS (Continued) February 29, 2012 The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Fund’s securities as of February 29, 2012: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
